DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is pending in the application. Amended claim 3 and cancelled claims 1-2 and 4-5 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 20160082350, submitted by Applicant in IDS filed 3/29/21) in view of Erdmann et al (US 5,149,853) and Erdmann et al (US 5,209,952).
Lee discloses a method of producing a thin film containing a gallium atom on a surface of a substrate comprising a step of introducing into a treatment atmosphere, a vapor containing a compound obtained by vaporizing the raw material [0196] and subjecting the compound to decomposition and/or chemical reaction [0060] to thereby deposit the compound on the surface of the substrate [0055]. The thin film forming raw material, which is used in an atomic layer deposition method [0053], comprises a gallium [0006] compound in Formula 8 [0035] wherein L1 and L2, and R1 and R2 each represent an alkyl group having 1-6 carbon atoms [0015] (see machine translation). The residual carbon content does not exist in the deposited thin film [0216].  
Lee does not disclose that the thin film raw material comprises Compound No. 16 or Compound No. 25.
Erdmann (‘853) discloses compounds represented by formula 1. M may be gallium. Y may be –NR3R4. R1, R2, R3, and R4 may each be an alkyl group having 1-8 carbon atoms (Col. 2, lines 26-68). X may be (-CHR5)n, n may be 3, and R5 may be methyl in one group while denoting H in the other two groups (Col. 2, line 64-Col. 3, line 2). Thus, X may be (-CH2)(CHCH3)(CH2) when n is 3 and R5 is methyl in one group and H in the other groups. These gallium compounds are simple to handle and intramolecularly stabilized such that they are outstandingly suitable for gas-phase deposition (Col. 2, lines 5-16). Erdmann (‘853) specifically discloses (3-diethylaminopropyl)dimethylgallium (Col. 5, line 22) which corresponds to claimed Compound No. 16.
Erdmann (‘952) discloses gallium compounds (Col. 5, lines 10-20) for gas-phase deposition which are intramolecularly stabilized such that they are easy to handle. Since the compounds contain stable and readily removable leaving groups, the result is less incorporation of carbon, which has great advantages for the quality of the end products (Col. 2, lines 54-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the gallium compounds of Erdmann (‘853) in the ALD process of Lee since they are simple to handle and outstandingly suitable for gas-phase deposition of gallium-containing thin films and for less incorporation of carbon in the end products as evidenced by Erdmann (‘952). 
Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lee, Erdmann (‘853), and Erdmann (‘952). 
Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant argues that Erdmann (‘853) never teaches the presently require claimed Compounds No. 16 and/or No. 25. This is not found persuasive since Erdmann (‘853) at least explicitly teaches Compound No. 16 in Col. 5, line 22. Erdmann (‘853) teaches (3-diethylaminopropyl)dimethylgallium which corresponds to claimed Compound No. 16. 
Applicant argues that Compound No. 16 and Compound No. 25, when used to produce a thin film by ALD, impart superior properties such as lower residual carbon content and such would not have been expected by a person having ordinary skill in the art. This is not found persuasive because Lee discloses that the compounds used in their ALD deposition process produce oxide films having low residual carbon content [0216]. Further, Erdmann (‘952) discloses that since the compounds contain stable and readily removable leaving groups, the result is less incorporation of carbon, which has great advantages for the quality of the end products (Col. 2, lines 54-65). Thus, one having ordinary skill in the art would have reasonably expected the intramolecularly stabilized compounds of Erdmann (‘853) to also result in less incorporation of carbon as suggested by Erdmann (‘952) due to their stability and readily removable leaving groups.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715